DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 recites the limitation "aqueous polyurethane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	 Claims 1, 3, 7-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grunden et al., 2014/0272267.

	Regarding claims 1, 3, 9, 14 and 22, Grunden discloses a ballistic resistant composite comprising a woven fabric [abstract and 0030].  Paragraphs 0031 and 0034 disclose aramid fibers.  Paragraph 0040 discloses that the fibers forming the composite are at least partially coated with a polymeric binder wherein the polymeric binder substantially coats each of the individual fibers form the fiber ply or fiber layer.  Paragraph 0045 discloses that the polymeric binder can include aqueous polyurethane dispersions [polyurethane and water].  Paragraph 0046 discloses that the binder is present in the amount of 2% to about 50%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   It is disclosed in paragraph 0047 that polymeric binder diffuses into the fiber ply/layer. Paragraph 0048 discloses that the composites may comprise woven fabrics such as a basket weave having a warp and fill (weft) aramid fibers.  Paragraph 0050 discloses that weaving of the fabric is performed prior to coating the fibers with a polymeric binder.  Paragraph 0051 discloses that the woven composite is impregnated/coated with a polymeric binder.

	Regarding claim 7, 11 and 20, paragraph 0048 discloses that the fibers/yarns forming the woven fabric have a denier from 375 to 1300.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claims 8, 12, and 21 paragraph 0048 discloses that woven fabric has about 15 to about 55 fiber/yarns per inch. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claim 13, Grunden teaches the claimed invention but fails to teach that the aramid fabric has a tensile strength measured by the method of ASTM D 3039 is 19,000 to 21,000 N/5 cm.  It is reasonable to presume that the tensile strength is inherent to Grunden.  Said presumption is based upon Grunden’s disclosure of an aramid fabric having a basketweave structure wherein the aramid fabric has an aqueous polyurethane coating present in the amount of 2% to about 50% wherein the coating can diffuse into the fiber layer.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 16, paragraph 0052 discloses that the woven composite includes from about 2 to 100 woven fabric layers.  Grunden teaches the claimed invention but fails to teach a peak force measured by the method of ISO-6603 is 18,000 N or more.  It is reasonable to presume that the peak force is inherent to Grunden.  Said presumption is based upon Grunden’s disclosure of an aramid fabric having a basketweave structure wherein the aramid fabric has an aqueous polyurethane coating present in the amount of 2% to about 50% wherein the coating can diffuse into the fiber layer.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 17, Grunden teaches the claimed invention but fails to teach that the aramid fabric has a tensile strength of 600 MPa or more and a tensile elastic modulus of 25 GPa or more as measured by the method of ASTM D 3039.  It is reasonable to presume that the tensile strength and tensile elastic modulus are inherent to Grunden.  Said presumption is based upon Grunden’s disclosure of an aramid fabric having a basketweave structure wherein the aramid fabric has an aqueous polyurethane coating present in the amount of 2% to about 50% wherein the coating can diffuse into the fiber layer.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 18, paragraph 0069 discloses that the woven layer has a thickness from 25 microns to about 600 microns.  Paragraph 0052 discloses that the woven composite includes from about 2 to 100 woven fabric layers.  Grunden discloses a thickness of the woven composite within a range encompassed of Applicant’s claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0046 discloses that the binder is present in the amount of 2% to about 50%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   It is disclosed in paragraph 0047 that polymeric binder diffuses into the fiber ply/layer.

6.	Claim(s) 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunden et al., 2014/0272267 in view of Clausen et al., U.S. Patent Number 4,186,648.

	Grunden, above, remains relied upon for claims 1, 9 and 16.

	Regarding claims 2, 10 and 19, Grunden is silent to the aramid fabric being woven in a 
2 x 2 basket weave.  Grunden does disclose in paragraphs 0048 and 0050 that the aramid fabric is woven into a basket weave prior to coating.  Clausen discloses a ballistics composite comprising 1500 denier 2 x 2 basket weave Kevlar [aramid] fabric [column 4, lines 51-54].  Column 3, lines 46-58 discloses that the fabric has excellent ballistics characteristics.  Both Grunden and Clausen disclose an aramid fabric for use in ballistic composites wherein the aramid fabric can be a basket weave.  Grunden and Clausen are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the 2 x 2 basket weave Kevlar fabric of Clausen as the aramid fabric in Grunden for the benefit of enhanced ballistics characteristics.





7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grunden et al., 2014/0272267 in view of Novikova et al., RU2016003.

	Grunden, above, remains relied upon for claim 1.

	Grunden is silent to the weight ratio of the polyurethane to water in the aqueous polyurethane resin being 1:2.  Grunden discloses in paragraph 0045 that the coating can include anionic polyurethane dispersions.  Novikova discloses an anionic polyurethane dispersion applied to a fabric wherein the fabric include aramid fibers wherein the dispersion comprising the anionic polyurethane and water at a mass ratio of 1:2 [0005 and 0007].  Paragraph 0002 discloses that the fabric has good water repellent and breathable properties.  Paragraph 0001 discloses that the fabric relates to protective materials.  Both Grunden and Novikova are related to protective materials including aramid fabrics coated with anionic polyurethane dispersions. Grunden and Novikova are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the aqueous anionic polyurethane dispersion having a polyurethane to water mass ratio of 1:2 for the benefit of obtaining a fabric that has enhanced water repellency and breathable properties.  




8.	Claims 1, 3, 5-6, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harpell et al., U.S. Patent Number 4,613,535.

	Regarding claims 1, 3, 9, 14-15, Harpell discloses a complex composite article comprising a network of high strength fibers wherein the fibers can include aramid fibers [column 2, lines 55-59].  Column 5, lines 12-13 discloses that the fibers can be formed into a basket weave.  Column 5, lines 44-45 discloses that the fibers may be precoated with an elastomeric polymeric material.  Column 5, lines 23-29 discloses that the fabrics may be premolded by subjecting them to heat and pressure [squeezing and drying].  Column 6, lines 1-7 discloses that the elastomeric polymeric material can include polyurethane elastomers.  Column 6, lines 46-50 discloses that the proportion of coating on the coated fabric may range from 1% by weight of fibers.  Column 6, line 62 to column 7, line 3 discloses that the coating can be applied as a solution in a suitable solvent such as water.  Additionally, column 6, line 62 to column 7, line 3 discloses that the coating can be applied in a fluidized bed [dipping or immersing].  It is disclosed in column 8, lines 5-21 discloses that the fiber network [basket weave having warp and weft] is formed into a simple composite article are employed with a suitable matrix such as polyurethane.  Column 9, lines 7-9 discloses that the fibers can be pulled through the bath of elastomer solution [immersed].  Column 9, lines 5-6 discloses a prepreg sheet.

	Regarding claim 5, column 5, lines 29-40 discloses that fabrics are subjected to pressure [squeezing] from about 10 psi to 100 psi [0.703 kgf/cm3 to 7.03 kgf/cm3].  .  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claim 6, column 5, lines 29-40 discloses temperatures from 110 °C to 130 °C for 1-5 minutes.


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/619,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite an aramid fabric having excellent adhesion to a polyurethane matrix resin and excellent tensile strength characterized in that the aramid fabric includes warp and weft yarns which are aramid yarns woven in a basket weave, the aqueous polyurethane resin is attached to and impregnated into the surface and the inside of the aramid fabric and the content of the aqueous polyurethane resin attached to and impregnated into the surface and the inside of the aramid fabric is 1.5 to 7.0% by weight, based on the sum total of the weight of the aqueous polyurethane resin attached to and impregnated into the surface and the inside of the aramid fabric and the weight of the aramid fabric before the aqueous polyurethane resin is attached and impregnated.
	The claims in both co-pending applications recite aramid yarns, which are warp and weft yarns, have a fineness of 1000 to 3000 denier.
	The claims in both co-pending applications recite a warp density and a weft density of the aramid fabric are 10 to 20 yarns/inch.
	The claims in both co-pending applications are not identical; however, they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Please note that U.S. Patent Application 16/619,740 corresponds to U.S. Pre Grant Publication 2020/0165753.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786